t c memo united_states tax_court patrick j mcgowan petitioner v commissioner of internal revenue respondent docket no filed date patrick j mcgowan pro_se michael a pesavento for respondent memorandum opinion wells judge respondent determined deficiencies in income_tax and additions to tax pursuant to sec_6651 and sec_6654 for petitioner’s taxable years and as follows year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure n a unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the issues we must decide are whether petitioner received dollar_figure in wages from sprint management co sprint and dollar_figure in wages from janus service corp janus during taxable_year whether petitioner received dollar_figure in wages from merrill lynch pierce fenner smith inc merrill lynch and dollar_figure in unemployment_compensation from the colorado division of unemployment and training unemployment_compensation during taxable_year whether petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file tax returns for taxable years and 1at the conclusion of trial respondent moved to amend the pleadings to conform to the record in order to assert an addition_to_tax under sec_6651 for fraudulent_failure_to_file for taxable_year based on petitioner’s admission that he claimed nine personal exemptions on his forms w-4 employee’s withholding allowance certificate although petitioner’s actions and testimony clearly show that he is a tax_protester the record fails to persuade us by clear_and_convincing evidence that petitioner’s actions were fraudulent sec_7454 rule b 102_tc_632 accordingly respondent’s motion will be denied whether petitioner is liable for an addition_to_tax under sec_6654 for failure to pay estimated income_tax for taxable_year whether the court should impose a sec_6673 penalty on petitioner background at the time of filing the petition in the instant case petitioner resided in jacksonville florida petitioner has a year history of not filing federal_income_tax returns and did not file returns for the years in issue respondent determined that petitioner received dollar_figure in wages from sprint and dollar_figure in wages from janus during taxable_year and dollar_figure in wages from merrill lynch and dollar_figure in unemployment_compensation during taxable_year accordingly respondent sent petitioner separate notices of deficiency for each year in issue and petitioner petitioned this court discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a 290_us_111 under sec_7491 the sec_7491 does not apply in the instant case to shift the burden_of_proof to respondent because petitioner did not introduce credible_evidence or comply with the substantiation and record keeping requirements of sec_7491 commissioner’s burden of production is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause id pincite gross_income means income from whatever source derived including compensation_for services and unemployment_compensation sec_61 george v commissioner tcmemo_2006_121 at trial petitioner’s contentions consisted of nothing but frivolous tax_protester arguments petitioner repeatedly asked what section of the internal_revenue_code required him to pay tax petitioner testified that he worked for sprint janus and merrill lynch that he earned wages from each of those employers and that he applied for unemployment_compensation petitioner further testified i’m assuming in hindsight that i must have been paid petitioner disputed however that he ever received income when respondent asked petitioner how he supported himself petitioner testified i worked for a company that paid me wages that were not part of any income as i know income petitioner’s argument that there is no code section requiring him to pay tax has been rejected by every court that has addressed the issue and is the type of frivolous tax_protester argument that wastes the court’s time and resources we do not address petitioner’s argument with somber reasoning and copious citations of precedent as to do so might suggest that petitioner’s arguments possess some degree of colorable merit see 737_f2d_1417 5th cir accordingly we hold that petitioner is liable for the amounts of the deficiencies in his income_tax set forth in the notices of deficiency for taxable years and sec_6651 imposes an addition_to_tax for a failure_to_file an income_tax return a taxpayer may be relieved of the additions to tax however if he can demonstrate that the failure is due to reasonable_cause and not to willful neglect higbee v commissioner supra pincite willful neglect means intentional failure or reckless indifference 469_us_241 sec_301_6651-1 proced admin regs provides that if a taxpayer exercises ordinary business care and prudence and is nevertheless unable to file on time then the delay is due to reasonable_cause petitioner did not timely file tax returns during the years in issue because he does not believe that there is a code section requiring him to pay income_tax misguided interpretations of the constitution or other typical tax_protester arguments are not reasonable_cause see yoder v commissioner tcmemo_1990_116 accordingly we hold that petitioner is liable for the additions to tax under sec_6651 for taxable years and sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax sec_6654 applies where prepayments of tax either through withholdings or by making estimated quarterly payments do not equal the percentage of total liability required under the statute unless one of the several statutory exceptions under sec_6654 applies 99_tc_202 in his petition petitioner only raised typical tax_protester arguments that he did not owe tax and did not specifically assign error to the sec_6654 penalty accordingly petitioner is deemed to have conceded the sec_6654 penalty rule b 123_tc_213 118_tc_358 we therefore hold that petitioner is liable for the addition_to_tax under sec_6654 for taxable_year sec_6654 requires quarterly installment payments of percent of the required_annual_payment sec_6654 in cases where no return was filed for the year in issue and the preceding_taxable_year the required_annual_payment i sec_90 percent of the tax due for the year in issue sec_6654 flush language the record in the instant case demonstrates that petitioner failed to make quarterly payments of percent of the tax due for taxable_year and did not file a tax_return for taxable_year accordingly sec_6654 applies sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies respondent has moved that the court impose a penalty in the instant case because petitioner’s arguments are frivolous and groundless petitioner received several warnings including one at the beginning of trial that this court could impose a penalty if petitioner persisted in raising frivolous arguments despite being warned petitioner nonetheless raised frivolous arguments and wasted the court’s time accordingly we shall impose a penalty on petitioner of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
